Detailed Action
	This action is responsive to an original application filed on 3/26/2020 with acknowledgement that this application is a CON of PCT/JP2018/034644 and claims a priority date of 9/29/2017 to foreign patent application JP2017-189883. 
	Claims 1-8 are currently pending.  Claims 1, 7, and 8 are independent claims.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                             
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Fuel Injector Species I: “first embodiment” (Figs. 1-11);
Fuel Injector Species II: “second embodiment” (Fig. 43); and
Fuel Injector Species III: “third embodiment” (Fig. 44).  

In addition to the above species election, an election must also be made from the following Group B Sub-Species:
Group B Sub-Species I: no modification (Figs. 12-14); 
Group B Sub-Species II: “Modification B1” (Figs. 15-16); 
Group B Sub-Species III: “Modification B2” (Figs. 17-18); 
Group B Sub-Species IV: “Modification B3” (Figs. 19-20);
Group B Sub-Species V: “Modification B4” (Fig. 21);
Group B Sub-Species VI: “Modification B5” (Fig. 22); and
Group B Sub-Species VII: “Modification B6” (Fig. 23). 
Additionally, an election must also be made from the following Group C Sub-Species:

Group C Sub-Species II: “Modification C1” (Fig. 27); 
Group C Sub-Species III: “Modification C2” (Fig. 28);
Group C Sub-Species IV: “Modification C3” (Fig. 29); 
Group C Sub-Species V: “Modification C4” (Fig. 30);
Group C Sub-Species VI: “Modification C5” (Figs. 31-32); 
Group C Sub-Species VII: “Modification C6” (Fig. 33); and
Group C Sub-Species VIII: “Modification C7” (Fig. 34). 

Additionally, an election must be made from the following Group E Sub-Species: 
Group E Sub-Species I: no modification (Figs. 35-39);
Group E Sub-Species II: “Modification E1” (Fig. 40); 
Group E Sub-Species III: “Modification E2” (Fig. 41); and
Group E Sub-Species IV: “Modification E3” (Fig. 42). 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Due to the complex nature of this application, no oral election to the above restriction requirement was made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752